                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                               Chapter 11

         DAVID’S BRIDAL, INC., et al.,1                       Case No. 18- 12635 (LSS)

                                              Debtors.        Jointly Administered

                                                              RE: Docket Nos. 12 and 167

                    NOTICE OF FILING OF SUPPLEMENTS TO PLAN SUPPLEMENT TO
                     PROPOSED JOINT PREPACKAGED PLAN OF REORGANIZATION
                          UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

                   PLEASE TAKE NOTICE OF THE FOLLOWING:

                   1.       On November 19, 2018, the above-captioned debtors and debtors in possession

         (collectively, the “Debtors”) filed the Proposed Joint Prepackaged Plan of Reorganization

         Under Chapter 11 of the Bankruptcy Code [Docket No. 12] (as may be amended, modified, or

         supplemented from time to time, the “Plan”) and the Disclosure Statement for Joint

         Prepackaged Chapter 11 Plan of Reorganization of David’s Bridal, Inc. and its Affiliated

         Debtors [Docket No. 13] (as may be amended, modified, or supplemented from time to time, the

         “Disclosure Statement”) with the United States Bankruptcy Court for the District of Delaware

         (the “Court”).2

                   2.       On December 11, 2018, the Debtors filed the Notice of Filing of Plan Supplement

         to Proposed Joint Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy


         1
                The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
                are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
                (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
                Pennsylvania 19428.
         2
                Unless otherwise defined, capitalized terms used herein have the meaning ascribed thereto in the Plan and the
                Disclosure Statement.

01:24005643.1
         Code [Docket No. 167] (as may be amended, modified or supplemented from time to time, the

         “Plan Supplement”) containing, among other things, forms of certain documents and schedules,

         each of which is integral to and part of the Plan.

                3.      The Debtors hereby file supplements to the following exhibits to the Plan

         Supplement, as each may be amended, modified or supplemented from time to time:


                        Exhibit 1 – Form of Exit ABL Facility Credit Agreement


                        Exhibit 4 – Form of Amended Organizational Documents


                        Exhibit 5 – Form of New Stockholders’ Agreement


                        Exhibit 6 – Form of Warrant Agreement


                4.      The forms of the documents contained in the Plan Supplement are integral to, and

         are considered part of, the Plan, and all exhibits annexed to the Plan Supplement that have

         previously been filed and are not listed above are hereby incorporated by reference into the Plan

         Supplement. If the Plan is confirmed, the documents contained in the Plan Supplement will be

         approved by the Court pursuant to the Confirmation Order.

                5.      Certain documents and designations, or portions thereof, contained in the Plan

         Supplement may remain subject to continuing negotiations among the Debtors and interested

         parties with respect thereto and modification as a result of such negotiations. The Debtors,

         subject to the terms and conditions of the Restructuring Support Agreement, reserve all rights to

         alter, amend, update, modify, or supplement any document in the Plan Supplement, or add

         additional documents to the Plan Supplement, at any time before the Effective Date of the Plan,

         or any such other date as may be permitted by the Plan or by order of the Court; provided, that if
01:24005643.1




                                                              2
         any document in the Plan Supplement is altered, amended, modified or supplemented in any

         material respect prior to the hearing to consider confirmation of the Plan, the Debtors will file a

         blackline of such document with the Court. The Debtors may file a further supplement or

         amendment to the Plan Supplement containing updated versions of the documents filed as

         exhibits hereto to the extent any such exhibits are modified, and any additional documents

         referenced in or contemplated by the Plan, on or before the Confirmation Hearing.

                6.      The Confirmation Hearing is scheduled for January 4, 2019, at 1:30 p.m. (ET)

         or as soon thereafter as counsel may be heard. Please be advised that the Confirmation Hearing

         may be continued from time to time by the Court without further notice.

                7.      The exhibits contained in the Plan Supplement may be viewed and obtained

         (a) free of charge, by (i) accessing such documents and information online at the website

         maintained by the Debtors’ voting agent, Donlin, Recano & Company, Inc. (the “Voting

         Agent”), at www.donlinrecano.com/davidsbridal, or (ii) contacting the Voting Agent by

         telephone at (877) 842-1616 or by email at dbinfo@donlinrecano.com, or (b) for a fee by

         accessing the Court’s website at www.deb.uscourts.gov. Please note that a PACER password

         and login are needed to access documents on the Court’s website.



                                   [Remainder of page intentionally left blank.]




01:24005643.1




                                                         3
         Dated:   December 28, 2018      /s/ Tara C. Pakrouh
                  Wilmington, Delaware   YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         Robert S. Brady (No. 2847)
                                         Edmon L. Morton (No. 3856)
                                         Jaime Luton Chapman (No. 4936)
                                         Tara C. Pakrouh (No. 6192)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Tel: (302) 571-6600
                                         Fax: (302) 571-1253
                                         Email: rbrady@ycst.com
                                                 emorton@ycst.com
                                                 jchapman@ycst.com
                                                 tpakrouh@ycst.com
                                         -and-
                                         DEBEVOISE & PLIMPTON LLP
                                         M. Natasha Labovitz (admitted pro hac vice)
                                         Nick S. Kaluk, III (admitted pro hac vice)
                                         Daniel E. Stroik (admitted pro hac vice)
                                         919 Third Avenue
                                         New York, New York 10022
                                         Tel: (212) 909-6000
                                         Fax: (212) 909-6836
                                         Email: nlabovitz@debevoise.com
                                                nskaluk@debevoise.com
                                                destroik@debevoise.com
                                         -and-

                                         DEBEVOISE & PLIMPTON LLP
                                         Craig A. Bruens (admitted pro hac vice)
                                         801 Pennsylvania Avenue N.W.
                                         Washington, D.C. 20004
                                         Tel: (202) 383-8000
                                         Fax: (202) 383-8118
                                         Email: cabruens@debevoise.com

                                         Co-Counsel for the Debtors and Debtors in Possession




01:24005643.1




                                                 4
